NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4525-18T2

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

TERRENCE A. TERRELL,
a/k/a TONE,1

     Defendant-Appellant.
_______________________

                   Submitted December 15, 2020 – Decided January 25, 2021

                   Before Judges Yannotti and Mawla.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Indictment No. 03-01-0032.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Phuong V. Dao, Designated Counsel, on the
                   brief).

                   Mark Musella, Bergen County Prosecutor, attorney for
                   respondent (Craig A. Becker, Assistant Prosecutor, of
                   counsel and on the brief).

1
  Defendant was incorrectly designated as "Terrence Anthony Terrell" and
"Terrance Anthony Terrell" in the indictment and judgment of conviction (JOC).
PER CURIAM

      Defendant appeals from an order entered by the Law Division on May 23,

2019, which denied his petition for post-conviction relief (PCR). We affirm.

                                       I.

      Defendant was charged under Bergen County Indictment No. 03-01-0032,

with: first-degree murder, N.J.S.A. 2C:11-3(a)(1), (2) (count two); two counts

of first-degree robbery, N.J.S.A. 2C:15-1 (counts three and four); second-degree

conspiracy to commit armed robbery, N.J.S.A. 2C:5-2, N.J.S.A. 2C:15-1 (count

five); three counts of first-degree felony murder, N.J.S.A. 2C:11-3(a)(3) (counts

six, nine, and twelve); two counts of second-degree burglary, N.J.S.A. 2C:18-2

(counts seven); second-degree conspiracy to commit burglary, N.J.S.A. 2C:5-2,

N.J.S.A. 2C:18-2 (count eight); two counts of first-degree kidnapping, N.J.S.A.

2C:13-1(b) (counts ten and eleven); second-degree possession of a weapon for

an unlawful purpose, N.J.S.A. 2C:39-4(a) (count thirteen); and third-degree

unlawful possession of a weapon, N.J.S.A. 2C:39-5(b) (count fourteen). Darryl

Bozeman (Darryl), Gina Bozeman (Gina), and Stanley L. Holmes (Holmes) also

were charged in the indictment.

      In February 2004, defendant entered into a cooperation agreement with

the State and agreed to plead guilty to first-degree felony murder of Nathan

                                                                         A-4525-18T2
                                       2
Johnson, as charged in count six, and first-degree kidnapping of Mary Johnson,

as charged in count eleven. Among other things, defendant agreed to provide a

sworn statement regarding his involvement and knowledge of the offenses he

committed with the co-defendants, and agreed to testify "truthfully, fully and

completely" in any related legal proceedings.

      The State agreed to recommend that defendant be sentenced to an

aggregate term of thirty years of incarceration, with a period of parole

ineligibility as prescribed by the No Early Release Act (NERA), N.J.S.A. 2C:43-

7.2. The State also agreed to dismiss the other eleven counts in which defendant

was charged.

      Defendant testified at Darryl and Gina's trial.2 Defendant stated that

Darryl and Holmes owed him $25,000 because they had given him "some bad

drugs." On June 24, 2002, Darryl drove to defendant's home in Baltimore and

brought him back to New Jersey. Darryl informed defendant that he and Holmes

had been "staking out" an old man, who ran "numbers" and had between

$100,000 and $250,000 in his house. Nathan Johnson was the potential target,

and his wife Mary was a customer at Gina's hair salon.


2
  Our summary of the facts is drawn from our first opinion on Darryl Bozeman's
appeal. State v. Bozeman, Docket No. A-0565-06 (App. Div. Sept. 13, 2010)
(slip op. at 3-11).
                                                                        A-4525-18T2
                                       3
      On the evening of June 25, 2002, Holmes drove defendant and Darryl to

the Johnson house in Englewood. Defendant and Darryl went into the backyard

and looked through a window and saw Mary lying on a couch. Defendant and

Darryl waited in the backyard for Nathan to return home and then entered the

house. Once they were inside, Darryl grabbed Nathan, while defendant grabbed

Mary and told her to get down on the floor.

      Defendant went into a bedroom looking for a safe, but he did not find any

cash. He took some jewelry and several fur coats. Defendant was getting ready

to leave when he saw Nathan attempt to hit Darryl. Defendant said Darryl shot

and killed Nathan. Defendant and Darryl ran from the house, and defendant

dropped the coats before they got into a minivan.

      Darryl was found guilty of murder, two counts of armed robbery, and other

offenses.   Id. at 1-2.    He was sentenced to an aggregate term of life

imprisonment, plus forty-five years, with one-hundred years and three months

of parole ineligibility. Ibid.3 Holmes was found guilty of robbery, burglary, and

kidnapping and sentenced to an aggregate thirty-five-year prison term. Id. at 6-


3
  We remanded the matter for further proceedings to consider Bozeman's claims
regarding identification and other issues, and to determine if Bozeman should
be granted a new trial. Id. at 38. On remand, the trial court denied Bozeman's
motion for a new trial, and we later affirmed Bozeman's convictions. State v.
Bozeman, No. A-0565-06 (App. Div. June 24, 2011) (slip op. at 36).
                                                                         A-4525-18T2
                                       4
7. Gina was convicted of hindering the apprehension of her co-defendants. Id.

at 7.

        In June 2006, the court sentenced defendant on count six (felony murder)

to a thirty-year prison term with thirty years of parole ineligibility. On count

eleven (kidnapping), the court sentenced defendant to a concurrent thirty -year

sentence with an eighty-five percent period of parole ineligibility, pursuant to

NERA. The court stated that the Graves Act applied to both sentences and

applied a fifteen-year period of parole ineligibility to both counts. The court

entered a JOC dated June 23, 2006.

        Defendant appealed his sentence on July 24, 2007, and his appeal was

heard on our excessive sentence oral argument calendar.          R. 2:9-11.     We

affirmed defendant's sentence but remanded the matter to the trial court to clarify

"the application of the Graves Act to the sentences imposed . . . and enter a

corrected judgment." State v. Terrell, No. A-1107-06 (App. Div. July 30, 2007).

        On August 3, 2007, the trial court filed an amended JOC. The court

indicated that defendant had been sentenced to thirty years of incarceration, with

a thirty-year term of parole ineligibility, for the felony murder. Defendant also

had been sentenced to a concurrent thirty-year prison term for the kidnapping,

with a period of parole ineligibility as prescribed by NERA.


                                                                           A-4525-18T2
                                        5
      On April 12, 2018, defendant filed a pro se PCR petition in the Law

Division. The court assigned counsel to represent defendant, and counsel filed

a brief in which he argued that defendant's petition was not subject to any

procedural bar, and he was denied the effective assistance of trial and appellate

counsel. Counsel asserted defendant was entitled to an evidentiary hearing on

the petition.

      Defendant filed a certification in which he stated that his attorney did not

provide effective representation during pre-trial preparation; he agreed to enter

a guilty plea because the prosecutor had agreed he would "cut" the thirty-year

sentence in half after he served fifteen years; his appellate counsel did not

consult with him regarding his appeal; and he did not file his PCR petition earlier

because he agreed to testify at Darryl's trial and he was not aware he had to file

the petition within five years after the trial court filed the JOC.

      On March 12, 2019, the PCR court heard oral argument on the petition.

The judge filed an order on May 23, 2019, denying the petition.              In an

accompanying written opinion, the judge found defendant's claims were time

barred by Rule 3:22-12, because the petition was not filed within five years after

the entry of the JOC, and defendant had not shown his failure to file a timely

petition was due to excusable neglect.


                                                                           A-4525-18T2
                                         6
      The judge also found defendant's claim regarding the plea agreement was

barred by Rule 3:22-4 because it had not been raised on direct appeal. In

addition, the judge found defendant did not present a prima facie case of

ineffective assistance of trial or appellate counsel. Therefore, defendant was not

entitled to an evidentiary hearing. This appeal followed.

      On appeal, defendant argues:

            POINT I
            IN THE INTEREST OF JUSTICE, [DEFENDANT'S]
            PCR CLAIM IS NOT TIME BARRED UNDER
            [RULE] 3:22-12.

            POINT II
            DEFENDANT       RECEIVED     INEFFECTIVE
            ASSISTANCE OF TRIAL COUNSEL BECAUSE HE
            WAS NOT FULLY INFORMED BUT RATHER
            MISLED INTO SIGNING THE PLEA AND
            COOPERATION AGREEMENT, AND THEREFORE,
            HE IS ENTITLED TO POST-CONVICTION RELIEF,
            INCLUDING AN EVIDENTIARY HEARING.

                  (a) Trial counsel was present when the State
                  promised to reduce defendant's thirty-year
                  sentence to fifteen years; however, trial counsel
                  still allowed defendant to plea[d] to a thirty-year
                  sentence.

            POINT III
            DEFENDANT     RECEIVED                   INEFFECTIVE
            ASSISTANCE   OF  COUNSEL                  FROM   HIS
            APPELLATE ATTORNEY.



                                                                          A-4525-18T2
                                        7
                   (a) Appellate counsel did not confer with
                   defendant and failed to inform him of the five-
                   year time bar.

            POINT IV
            THE PCR COURT'S CUMULATIVE ERRORS
            DENIED DEFENDANT THE RELIEF TO WHICH HE
            WAS ENTITLED.

                                         II.

      We first consider defendant's contention that the PCR court erred by

finding his petition was barred by Rule 3:22-12. Defendant acknowledges he

did not file his petition within five years after the entry of the JOC, but contends

he established excusable neglect for failing to do so.

      Defendant notes that the amended JOC was filed in August 2007, and he

claims he was not aware that he received ineffective assistance of trial and

appellate counsel until sometime later. He asserts his appellate counsel wrote

to him in August 2007 but failed to inform him he had to file the PCR petition

within five years after entry of the JOC.

      A PCR petition must be filed within five years of the entry of the JOC. R.

3:22-12(a)(1). However, the time bar may be relaxed if the "petition alleges

facts demonstrating that the delay was due to the defendant's excusable neglect."

State v. Mitchell, 126 N.J. 565, 576 (1992). A claim of excusable neglect

requires "more than simply providing a plausible explanation for a failure to file

                                                                            A-4525-18T2
                                         8
a timely PCR petition." State v. Norman, 405 N.J. Super. 149, 159 (App. Div.

2009).

      To avoid application of the time bar in Rule 3:22-12(a)(1), the defendant

must show the failure to file a petition within the time required was due to

"compelling, extenuating" or "exceptional circumstances." State v. Brewster,

429 N.J. Super. 387, 400 (App. Div. 2013) (quoting State v. Milne, 178 N.J.

486, 492 (2004)). In determining whether the defendant has made the required

showing, the court must consider: (1) "the extent and cause of the delay"; (2)

"the prejudice to the State"; and (3) "the importance of the petitioner's claim in

determining whether there has been an 'injustice' sufficient to relax the time

limits." State v. Afanador, 151 N.J. 41, 52 (1997) (quoting Mitchell, 126 N.J.

at 580).

      Here, the PCR judge found that on August 13, 2007, defendant's appellate

counsel advised defendant that he had the right to file a petition for PCR. The

record does not, however, support that finding. Counsel's letter of August 13,

2007, informed defendant that this court had remanded the matter to the trial

court for clarification of the sentence. Counsel advised defendant that the Office

of Public Defender (OPD) would not be filing a petition for certification (PC)




                                                                          A-4525-18T2
                                        9
with the Supreme Court on defendant's behalf, and if defendant wanted to file

his own PC, he could do so.

      Counsel's August 13, 2007 letter does not address the possibility of filing

a PCR petition or the time within which such a petition must be filed.

Nevertheless, as we have noted, defendant did not file his PCR petition until

April 12, 2018, which was almost eleven years after the trial court filed the

amended JOC.

      Defendant contends the delay was due to ongoing proceedings involvi ng

his co-defendants and other matters pertaining to the cooperation agreement. He

also claims he was not aware that his trial and appellate counsel were deficient

or that he had to file the PCR petition within five years after entry of the JOC.

Defendant's arguments are entirely without merit.

      In his petition, defendant failed to allege sufficient facts to show that any

ongoing proceeding involving his co-defendants justified the extensive delay in

filing the PCR petition. As noted, defendant claims he was unaware of the five-

year filing requirement in Rule 3:22-12(a)(1). However, excusable neglect

under Rule 3:22-12 cannot be based on ignorance, misunderstanding, or a lack

of sophistication in the law. State v. Murray, 162 N.J. 240, 246 (2000) (citing

Mitchell, 126 N.J. at 580). See also State v. Jackson, 454 N.J. Super. 284, 295


                                                                           A-4525-18T2
                                       10
n.6 (App. Div. 2018) (holding that ignorance of the law and the court rules does

not constitute excusable neglect).

      Furthermore, defendant has not shown that enforcement of the time bar

would result in an injustice. The PCR court considered defendant's claims on

the merits and found they were meritless. As explained herein, the PCR court

correctly found defendant failed to establish a prima facie case of ineffective

assistance of trial or appellate counsel.

      We also reject defendant's contention that the court should have relaxed

the time bar for filing a PCR petition pursuant to Rule 3:22-12(a)(1)(B) and

(a)(2)(B). These subsections allow a defendant to file a PCR petition after the

time prescribed by Rule 3:22-12(a)(1) if the petition is filed within one year of

"the date on which the factual predicate for the relief sought was discovered, if

that factual predicate could not have been discovered earlier through the exercise

of reasonable diligence." R. 3:22-12(a)(2)(B).

      Here, defendant claims he was not aware that his trial and appellate

counsel provided ineffective assistance until after the time had passed for filing

a timely PCR petition. However, defendant's claims regarding trial counsel

relate to the terms of his plea agreement. The record shows that defendant was




                                                                          A-4525-18T2
                                        11
well aware of the terms of his plea and the resulting sentence when he was

sentenced in 2006.

      Additionally, the record shows defendant knew that his direct appeal only

involved a challenge to his sentence and, in that appeal, counsel did not raise

any issue with regard to the plea agreement. Thus, defendant knew, within five

years after the filing of the amended JOC, the essential "facts" that formed the

basis for his petition. Therefore, defendant failed to establish a basis to relax

the time bar for filing a PCR petition pursuant to Rule 3:22-12(a)(1)(B) and

3:22-12(a)(2)(B).

                                      III.

      Defendant further argues that the PCR court erred by finding he did not

establish a prima facie case of ineffective assistance of counsel. As noted,

defendant claims he entered the guilty plea because the prosecutor stated his

thirty-year sentence would be "cut" in half after he served fifteen years of his

thirty-year sentence. He also claims appellate counsel was deficient because

counsel did not discuss the appeal with him.

      A defendant asserting a claim of ineffective assistance of counsel must

satisfy the two-part test established in Strickland v. Washington, 466 U.S. 668,

687 (1984), and later adopted by our Supreme Court in State v. Fritz, 105 N.J.


                                                                         A-4525-18T2
                                      12
42, 58 (1987). Under that test, a defendant first "must show that counsel's

performance was deficient." Strickland, 466 U.S. at 687. The defendant must

establish that the attorney's performance "fell below an objective standard of

reasonableness" and that "counsel made errors so serious that counsel was not

functioning as the 'counsel' guaranteed the defendant by the Sixth Amendment."

Id. at 687-88.

      To satisfy the second prong of the Strickland test, the defendant must

establish "that the deficient performance prejudiced the defense." Id. at 687. To

establish prejudice, the defendant must show, "there is a reasonable probability

that, but for counsel's unprofessional errors, the result of the proceeding would

have been different. A reasonable probability is a probability sufficient to

undermine confidence in the outcome" of the matter. Id. at 694.

      Here, the PCR judge found that there was no evidence of any "secret deal"

between defendant and the prosecutor's office regarding defendant's sentence.

As the judge noted in his opinion, defendant confirmed he had been sentenced

to a thirty-year prison term when he testified at three trials involving his co-

defendants.      Indeed, defendant first mentioned the alleged "secret deal"

regarding his sentence in 2018, when he filed his PCR petition. The judge found




                                                                         A-4525-18T2
                                      13
that the record did not reflect any promise by the prosecutor to "cut" defendant's

sentence in half, and any such promise would have been "an illegal sentence."

         We have noted that to secure PCR, a defendant "must do more than make

bald assertions that he was denied the effective assistance of counsel. He must

allege     facts   sufficient   to   demonstrate   counsel's   alleged   substandard

performance." State v. Cummings, 321 N.J. Super. 154, 170 (App. Div. 1999).

Here, defendant's claim regarding the alleged "secret deal" regarding his

sentence is a "bald assertion" unsupported by any evidence in the record.

         The PCR judge found that trial counsel's representation of defendant did

not fall below an objective standard of reasonableness. The judge also found

defendant had not shown he was adversely affected by entering into the plea

agreement. The judge pointed out that the recorded plea agreement "was equal

[to] or better than any deal [defendant] could legally have received had this

matter been tried." The record supports these findings.

         In addition, the record supports the PCR judge's finding that defendant

failed to present a prima facie case of ineffective assistance on the part of

appellate counsel. Defendant asserts that his appellate counsel failed to confer

with him regarding the appeal and counsel should have raised an issue regarding

the alleged "secret deal" with the prosecutor's office regarding his sentence.


                                                                             A-4525-18T2
                                          14
      The record shows, however, that by letter dated June 8, 2007, the OPD

informed defendant his appeal only pertained to the sentence. Defendant was

asked to review his guilty plea, the sentencing transcript, and other relevant

court documents and advise if there was any "particular fact" he wanted counsel

to bring to the court's attention. The OPD provided defendant with copies of the

pertinent documents.

      Defendant has not identified any particular trial error or contention that

appellate counsel should have raised on appeal. Thus, defendant has not shown

that the manner in which counsel handled the appeal "fell below an objective

standard of reasonableness." Strickland, 466 U.S. at 687-88.

      Defendant also has not shown that he was prejudiced by counsel's alleged

ineffective assistance. Id. at 687. Defendant did not establish that the result of

the appeal would have been different if appellate counsel had conferred with

him or raised the purported "secret deal" regarding his sentence. Id. at 694.

      We are therefore convinced that the PCR court correctly found that

defendant failed to present a prima facie case of ineffective assistance of trial or

appellate counsel. Thus, the court did not err by denying defendant's request for

an evidentiary hearing on the petition. See State v. Porter, 216 N.J. 298, 311

(2014) (citing Rule 3:22-10(b) and noting that a defendant is entitled to an


                                                                            A-4525-18T2
                                        15
evidentiary hearing on a PCR petition only if defendant presents a prima facie

case in support of PCR).

      As noted, defendant also argues that the order denying PCR should be

reversed because of cumulative errors on the part of the PCR court. The

contention lacks sufficient merit to warrant discussion. R. 2:11-3(e)(2). The

judge made no error that would warrant reversal of the court's order.

      Affirmed.




                                                                        A-4525-18T2
                                      16